DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2022 has been entered.
Applicant has amended claims 1, 5, 7-8 and 10. Claims 27-28 have been cancelled. Claims 29-32 are new. Claims 1, 5, 7-8, 10, and 29-32 are pending.

Response to Arguments
Applicant’s arguments filed 2/10/2022 regarding independent claim 1 have been fully considered but are respectfully found unconvincing for the following reasons.
Regarding independent claim 1, Applicant asserts that “the specification supports the subject matter recited in Claim 1 at least by the non-limiting disclosure in the paragraphs of the specification indicated in the Office Action on pages 4-5” (Remarks, Pg. 10). 
However, upon further review, the examiner was still not able to find support for the claimed “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing the scan data acquired through the CT scan on the specific anatomical structure, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied”, as now recited.
Therefore, based on above, Applicant’s remarks above regarding amended independent claim 1 are respectfully found unconvincing and new matter issue remains, as indicated further below. 

Claim Objections
Claim 1 is objected to because of the following informalities: line 5 of claim 1 recites “a CT scan”. However, the acronym CT is undefined in the claims. To clarify that the acronym means computed tomography, examiner suggests amending “a CT scan” in line 5 of claim 1 to “a computed tomography (CT) scan”. Appropriate correction is required.

Duplicate Claims
Independent claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of independent claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (0). Correction of the following is required:
Claim 1, Ln. 15-22, now recites “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing the scan data acquired through the CT scan on the specific anatomical structure, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied.” The aforementioned claimed subject matter has no antecedent basis the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, Ln. 15-22, now recites the feature limitation “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing the scan data acquired through the CT scan on the specific anatomical structure, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied”.
Par. [0031], Par. [0036], and Par. [0039] of the specification of the instant application indicate “the offline DL training process 110 trains the DL network 135 using a large number of noisy reconstructed images 115 that are paired with corresponding high-image-quality images 120 to train the DL network 135”, “the DL network 135′ represents a network that has been trained at step 130′ of process 110′ using a large number of noisy sinograms 115 that are paired with corresponding high-quality sinograms 120”, and “outputs of the ANN depend on three types of parameters: (i) the interconnection pattern between the different layers of neurons, (ii) the learning process for updating the weights of the interconnections”, respectively. Par. [0053] and Par. [0059-60] of the specification also indicate “DL networks 135 can be trained using specially generated training data by generating, for each anatomical structure and/or clinical or diagnostic application, pairs of noisy and high-quality images” and “DL network 135 can be optimized and applied in the image domain to reduce the cone beam artifacts. This can be achieved by selecting the training data 115 and 120 to be pairs of images of the same object or patient scanned, in which each pair includes one image using a large-cone-angle protocol and one image using a small-cone-angle protocol (e.g., using helical scans)… a set of training data is obtained, and the network is iteratively updated to reduce the error”. Par. [0068-69] of the specification further indicate “a new set of coefficients are determined for the DL network 135. For example, the weights/coefficients can be updated using the changed calculated in step 230, as in a gradient descent optimization method or an over-relaxation acceleration method… In step 250 of step 130, a new error value is calculated using the updated weights/coefficients of the DL network 135”, respectively. 
However, examiner was not able to find support for the claimed “training pairs of a first CT image and a second CT image, the first CT image obtained by reconstructing scan data acquired through a CT scan on a specific anatomical structure, the second CT image obtained by reconstructing the scan data acquired through the CT scan on the specific anatomical structure, and each of the plurality of trained models is obtained by updating a weighting coefficient of a machine-learning model based on an error between the second CT image and a processed first CT image to which the machine-learning model has been applied” recited in claim 1 in the disclosure, as originally filed.

Allowable Subject Matter
Claims 5 and 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 7 in its entirety, the further limitations of “… receive an image of an object based on radiation data detected at a detector, select, for reducing noise in the image, a neural network based on an anatomical structure corresponding to the image, from a plurality of neural networks, wherein the plurality of neural networks has been trained for noise reduction with images of corresponding anatomical structures, and the selected neural network has been trained with multiple images including the anatomical structure, and 
apply the selected neural network to the image to generate a processed image as an output of the selected neural network,
wherein the processing circuitry is further configured to train the neural network using training data and a function that represents a disagreement between pairs of data as an error value, the training data including pairs in which a pair includes defect-exhibiting data paired with corresponding defect-minimized data, and the neural network is trained by performing, for each of the pairs, the steps of applying the neural network to defect-exhibiting data of a pair to generate network processed data, calculating, using the function, the error value between the network processed data and the defect-minimized data of the pair, 
updating, based on the calculated error value, weighting coefficients of the neural network, and
repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied” as recited in claim 7.  
Claims 5 and 8-10 are dependent upon base claim 7.
Independent claim 29 is object to as being a substantial duplicate of allowed claim 7, as indicated above.
Claims 30-32 are dependent upon base claim 29.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668